          Case 3:20-cr-00253-VC Document 41 Filed 03/02/21 Page 1 of 2




                                UNITED STATES DISTRICT COURT

                               NORTHERN DISTRICT OF CALIFORNIA


  UNITED STATES OF AMERICA,                        Case No. 20-cr-00253-VC-1
                  Plaintiff,
                                                   ORDER REQUESTING REPORT
          v.                                       FROM PROBATION OFFICE
  CHAD ANDREW CARTER,
                  Defendant.

       The probation office is directed to prepare a report addressing the questions identified
below. The questions need not be addressed in any particular order, and the report can be in
whatever format the office finds most convenient. The report should be submitted in camera to
the Court by Tuesday, March 23, and the Court will post the report on the docket before the
sentencing hearing after making any necessary redactions.
   •   How does the Computer Internet Monitoring Program work?
   •   What devices can the probation office monitor through the program?
   •   How does the probation office actually review the content on the devices subject to the
       program?
   •   What are the concerns about how offenders can bypass the monitoring program? Does
       the probation office believe that the program is effective?
   •   How does the probation office determine the specific monitoring/blocking restrictions to
       be applied in an individual’s case?
   •   The PSR proposes a probation condition requiring that an offender obtain a probation
       officer’s prior approval before using a “computer” as defined in 18 U.S.C. § 1030(e)(1).
       If the Court determines that this definition is overbroad, would the probation office have
          Case 3:20-cr-00253-VC Document 41 Filed 03/02/21 Page 2 of 2




       any concerns with defining “computer” as any device capable of accessing the internet or
       of sending/receiving data electronically? If so, what are those concerns?
   •   More generally—separate and apart from computer monitoring—the PSR recommends
       that the decision about whether certain restrictions be imposed on a particular offender be
       left to the probation officer (for example, whether the offender should have email access,
       whether the offender should be allowed to access newsgroups, and whether the offender
       should be allowed to view adult pornography). How are decisions made about these
       matters? Who is involved in the decisions? Why do they need to be left to the discretion
       of the probation officer?



       IT IS SO ORDERED.

Dated: March 2, 2021
                                             ______________________________________
                                             VINCE CHHABRIA
                                             United States District Judge




                                                2
